                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION

BRENDA WATSON, Individually and as
Parent and Next Friend of I.W., a Minor                          PLAINTIFF

VS.                          CIVIL ACTION NO. 5:19-cv-69 (DCB)(MTP)

CLAIBORNE COUNTY SCHOOL DISTRICT
Of Claiborne County, Mississippi,
and JANE DOES 1-24                                               DEFENDANT


                      MEMORANDUM OPINION AND ORDER

      This cause is before the Court on the Plaintiff Brenda Watson,

Individually and as Parent and Next Friend of I.W., a Minor’s

Motion for Default Judgment (docket entry 9).

      Also pending is Defendants Claiborne County School District

(“CCSD”) and John and Jane Does 1-23’s Motion to Set Aside Clerk’s

Entry of Default (docket entry 12).

      On August 5, 2019, Plaintiff filed her Complaint with the

Court.     On August 19, 2019, Defendant Claiborne County School

District was served with a summons and a copy of Plaintiff’s

complaint by personal service.      A copy of the return of service is

attached   to   the   Plaintiff’s   Request   for   Entry   of    Default    as

“Exhibit A.”     Defendant CCSD did not file a responsive pleading or

otherwise defend the suit.

      On September 10, 2019, Watson filed her Amended Motion for

Entry of Default (docket entry 4).       Watson also filed a Summons in


                                     1
a Civil Action against Claiborne County School District (docket

entry 7).    The Summons was returned executed.

      The Clerk of Court filed a Clerk’s Entry of Default against

Claiborne County School District on September 11, 2019 (docket

entry 8), pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure.

      On October 3, 2019, Plaintiff Brenda Watson, individually and

as Parent and Next Friend of I.W., a minor, filed a Motion for

Default Judgment (docket entry 9) against Claiborne County School

District and John and Jane Does 1-24.         The Plaintiff states that

the identities of the John Doe and Jane Doe defendants are not

known to the Plaintiff at this time.

      Plaintiff seeks entry of a Default Judgment as to liability,

and requests that the Court set a hearing before a jury to

determine the issue of damages.         Plaintiff, as parent and next

friend of I.W., seeks damages in an amount to be determined by a

jury.

      On October 17, 2019, Defendant CCSD filed a Motion (docket

entry 12) to Set Aside the Clerk’s Entry of Default (docket entry

8).

      On August 15, 2019, Plaintiff served CCSD’s central office

receptionist,   Dorcia   Warner,   with   a   copy   of   the   summons   and

complaint.   On the same day that she received a copy of the summons

and complaint, Ms. Warner forwarded the summons and complaint to

                                    2
Mary McCay, who serves as the administrative assistant to the

Superintendent, MS Student Information System (MSIS) coordinator,

and clerk to the District’s board of education.

     On   August   23,   2019,   Ms.       McCay   scanned    the    summons   and

complaint to herself, intending to forward the documents to the

District’s board attorney, Dorian Turner, as directed by the

District’s Superintendent.

     On October 9, 2019, Ms. McCay received via U.S. mail a copy

of   Plaintiff’s    motion    for   default        judgment    and    supporting

memorandum.     On the same day, Ms. McCay scanned and emailed a copy

of the motion and supporting documents to the District’s board

attorney, Ms. Turner.

     On October 10, 2019, Ms. Turner read the October 9, 2019,

email from Ms. McCay and immediately informed Ms. McCay that she

was unaware of a pending lawsuit and had not received a copy of a

summons   and    complaint.      Ms.       McCay   then    realized    that    she

inadvertently failed to forward a copy of the summons and complaint

to Ms. Turner.

     Ms. Turner did not receive a copy of the summons and complaint

in this matter until October 10, 2019. See Mary McCay’s Affidavit,

attached as Exhibit A.

     Under Federal Rule of Civil Procedure 55, the Court “may set

aside an entry of default for good cause.”                Fed.R.Civ.P. 55 (c).

The Fifth Circuit has set forth factors to consider in determining

                                       3
whether there is good cause to set aside an entry of default: (1)

whether the default was willful; (2) whether setting aside the

default would prejudice the plaintiff; (3) whether a meritorious

defense is presented and (4) whether the defendant has acted

expeditiously to correct the default.                  See Effjohn Int’l Cruise

Holdings, Inc. v. A & L Sales, Inc., 346 F.3d 552, 563 (5th Cir.

2003).   “A party is not entitled to a default judgment as a matter

of right, even where the defendant is technically in default.”

Ainsworth v. Gildea, 2009 WL3336111, at *1 (S.D. Miss. 2009)

(quoting Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001)).

     The    entry   of    default        should   be   set   aside   because   the

Defendant’s failure to timely appear, plead or otherwise defend

was not willful.         The Court will look to whether or not the

Defendant’s failure to respond was a deliberate attempt to avoid

litigation or to do any harm whatsoever to the Plaintiff or the

Court.     See Gullick v. Maritech Resources, Inc., 2011 WL 4356618,

at *2 (S.D. Miss. 2011).            Defendant CCSD states that it had no

intention whatsoever to avoid litigation or to do any harm to the

Plaintiff or to the Court.

     CCSD’s failure to timely respond was due to a clerical mishap

and was not willful.

     Furthermore,        the     Plaintiff     was     not   prejudiced   by   the

Defendant’s    delay.          “[M]ere    delay   does    not   alone   constitute

prejudice and the plaintiff must show that the delay will result

                                           4
in the loss of evidence, increased difficulties in discovery, or

greater opportunities for fraud and collusion.”       Lacy v. Sitel

Corporation, 227 F.3d 290, 293 (5th Cir. 2000).   The Plaintiff has

no sustainable claim that any delay on behalf of the Defendant

will prejudice the Plaintiff.

     In addition, Defendant states that it has a colorable and

plausible defense to the merits of Plaintiff’s claims and has at

all times desired and intended to vigorously defend the action at

hand until resolution is reached.    “Under this factor, the central

concern is whether there exists some possibility that the outcome

of the suit after a full trial will be contrary to the result

achieved by the default.”     Winston v. City of Laurel, 2012 WL

5381346, at *4 (S.D. Miss. 2012) (quoting Beitel v. OCA, Inc. (In

re OCA, Inc.), 551 F.3d 359, 373 (5th Cir. 2008)).

     The Defendant further represents to the Court that it is

acting expeditiously to correct the entry of default by filing the

present motion.   Counsel has just been retained to represent the

District in this matter.   Defendant states that as soon as counsel

was retained, counsel filed the present motion.

     Courts have held that “defaults are not favored and their

strict enforcement has no place in the Federal rules.”    Marsaw v.

Shelby, 2010 WL 5090992, at *1 (S.D. Miss. 2010); Horner v. Wyeth,

Inc., 2011 WL 765959, at *1 (N.D. Miss. Feb. 25, 2011) (citing



                                 5
Effjohn Int’l Cruise Holdings, Inc. v. A & L Sales, Inc., 346 F.

3d 552, 563 (5th Cir. 2003)).

       Furthermore, default judgments “should not be granted on a

claim, without more, that the defendant had failed to meet a

procedural time requirement.”          Parks v. Mississippi Department of

Corrections, 2013 WL 1420237, at *2 (S.D. Miss. 2013) (citing

Jefferson v. La. Dept. of Pub. Safety & Corr., 401 F.App.’x 927,

929 (5th Cir. 2010)).

       The Plaintiff’s only claim is that the Defendant failed to

meet a procedural time requirement.           As previously stated, in the

Fifth Circuit, default judgments are “generally disfavored in the

law”   and    resorted    to   by   courts   only   in   the    most   egregious

situations and “should not be granted on the claim, without more,

that    the   defendant    had      failed   to   meet   a     procedural   time

requirement.”      Mason & Hanger-Silas Mason Co. v. Metal Trades

Council, 726 F.2d 166, 168 (5th Cir. 1984); Sun Bank of Ocala v.

Pelican Homestead and Sav. Ass'n, 874 F.2d 274, 276 (5th Cir. 1989)

(courts "prefer to reach a judgment on the merits of the case, and

not to terminate litigation by a procedural maneuver").

       Having taken into account the parties’ positions and the

applicable law, the Court finds that the Clerk’s Entry of Default

should be set aside.           Courts have held that such defaults are

disfavored “and any doubt should be resolved ‘to the end of

securing a trial upon the merits.’” Effjohn Int’l Cruise Holdings,

                                        6
Inc. v. A&L Sales, Inc., 346 F.3d 552, 563 (5th Cir. 2003).

Moreover, the Defendant has shown good cause as to why the Clerk’s

Entry of Default should be set aside.

     The Defendant’s delay was not willful.     Setting aside the

Clerk’s Entry of Default will not prejudice the Plaintiff.    The

Defendant is able to present a meritorious defense to Plaintiff’s

claim; and the Defendant acted expeditiously in correcting this

matter by timely and actively moving the Court to set aside the

Clerk’s Entry of Default as soon as it was discovered and counsel

was retained to represent the District in this matter.

     ACCORDINGLY,

     IT IS HERBY ORDERED that the Clerk’s Entry of Default is

hereby set aside, and the Motion for Default Judgment is DENIED.

     SO ORDERED, this the 27th day of March, 2020.



                                    _/s/ David Bramlette__________

                                    UNITED STATES DISTRICT JUDGE




                                7
